Exhibit 10.1


NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE.  THESE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE BEEN SOLD IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND
ACCORDINGLY, MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR PURSUANT TO AVAILABLE EXEMPTION FROM THE REGISTATION
REQUIREMENTS OF THE SECURITIES ACT, THE AVAILABILITY OF WHICH IS CONFIRMED BY AN
OPINION OF COUNSEL IN GENERALLY ACCEPTABLE FORM, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
CLS HOLDINGS USA, INC.
Convertible Debenture
Issuance Date: July 20, 2018
Original Principal Amount:          $500,000
No. CLSH-1-2
 



FOR VALUE RECEIVED, CLS HOLDINGS USA, INC., a Nevada corporation (the
“Company”), hereby promises to pay to the order of YA II PN, LTD. or registered
assigns (the “Holder”) the amount set out above as the Original Principal Amount
(as reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date (as defined
below), on any Installment Date with respect to the Installment Amount due on
such Installment Date (each, as defined herein), acceleration, redemption or
otherwise (in each case in accordance with the terms hereof) and to pay interest
(“Interest”) on any outstanding Principal at the applicable Interest Rate from
the date set out above as the Issuance Date (the “Issuance Date”) until the same
becomes due and payable, whether upon any Installment Date or the Maturity Date
or acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof). This Convertible Debenture (including all Convertible
Debentures issued in exchange, transfer or replacement hereof, this “Debenture”)
is issued pursuant to the Securities Purchase Agreement.  Certain capitalized
terms used herein are defined in Section 17.
(1)          GENERAL TERMS
(a)          Payment of Principal.  On each Installment Date, the Company shall
pay to the Holder an amount equal to the Installment Amount due on such
Installment Date in accordance with Section 3. On the Maturity Date, the Company
shall pay to the Holder an amount in cash representing all outstanding
Principal, accrued and unpaid Interest. The “Maturity Date” shall be November
14, 2019, as may be extended at the option of the Holder (i) in the event that,
and for so long as, an Event of Default (as defined below) shall have occurred
and be continuing on the Maturity Date (as may be extended pursuant to this
Section 1) or (ii) in the event that any event shall have occurred and be
continuing

--------------------------------------------------------------------------------

on the Maturity Date (as may be extended pursuant to this Section 1) that with
the passage of time and the failure to cure would result in an Event of Default.
Other than as specifically permitted by this Debenture, the Company may not
prepay or redeem any portion of the outstanding Principal without the prior
written consent of the Holder.
(b)          Interest.  Interest shall accrue on the outstanding principal
balance hereof at an annual rate equal to 8% (“Interest Rate”).  Interest shall
be calculated on the basis of a 365-day year and the actual number of days
elapsed, to the extent permitted by applicable law.  Interest hereunder shall be
paid on each Installment Date and on the Maturity Date (or sooner as provided
herein) to the Holder or its assignee in whose name this Debenture is registered
on the records of the Company regarding registration and transfers of Debentures
at the option of the Company in cash, or, provided that the Equity Conditions
are then satisfied converted into Common Stock at the Market Conversion Price on
the Trading Day immediately prior to the date paid.
(2)          EVENTS OF DEFAULT.
(a)          An “Event of Default”, wherever used herein, means any one of the
following events which after notice to the Company remain uncured for a period
of 3 business days after such notice if an Event of Default under 2(a)(i),
2(a)(vii) and 2(viii) herein and 5 business days after such notice for all other
Events of Default under Section 2(a) (whatever the reason and whether it shall
be voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):
(i)          the Company’s failure to pay to the Holder any amount of Principal,
Interest, or other amounts when and as due under this Debenture (including,
without limitation, the Company’s failure to pay any redemption payments or
amounts hereunder) or any other Transaction Document;
(ii)          The Company or any subsidiary of the Company shall commence, or
there shall be commenced against the Company or any subsidiary of the Company
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company or any subsidiary of the Company
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Company or any subsidiary of the Company or there is commenced against the
Company or any subsidiary of the Company any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of 61 days; or the
Company or any subsidiary of the Company is adjudicated insolvent or bankrupt;
or any order of relief or other order approving any such case or proceeding is
entered; or the Company or any subsidiary of the Company suffers any appointment
of any custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of 61 days; or the Company or any subsidiary of the Company makes a
general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts in the aggregate grater that $100,00
generally as they become
2

--------------------------------------------------------------------------------

due unless disputed by the Company in god faith; or the Company or any
subsidiary of the Company shall call a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; or the
Company or any subsidiary of the Company shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by the Company or any
subsidiary of the Company for the purpose of effecting any of the foregoing;
(iii)          The Company or any subsidiary of the Company shall default in any
of its obligations under any other debenture or any mortgage, credit agreement
or other facility, indenture agreement, factoring agreement or other instrument
under which there may be issued, or by which there may be secured or evidenced
any indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable unless the Company is contesting such obligations in good
faith;
(iv)          The Common Stock ceases to be so quoted or listed for trading for
trading on the OTCQB Venture Market operated by OTC Markets Group (the “Primary
Market”) for a period of 5 consecutive Trading Days;
(v)          [RESERVED]
(vi)          The Company shall fail to file the Underlying Shares Registration
Statement with the Commission no later July 20, 2018, or the Underlying Shares
Registration Statement is not maintained effective as set forth in the
Registration Rights Agreement (“Registration Rights Agreement”) dated the date
hereof by and between the Company and the Holder, or, the effectiveness of the
Underlying Shares Registration Statement lapses for any reason (including,
without limitation, the issuance of a stop order) or is unavailable to the
Holder for sale of all of the Holder’s Registrable Securities (as defined in the
Investor Registration Rights Agreement) in accordance with the terms of the
Investor Registration Rights Agreement, and such lapse or unavailability
continues for a period of more than 30 consecutive Trading Days or for more than
an aggregate of twenty 60 calendar days in any 365-day period (which need not be
consecutive);
(vii)          the Company’s (A) failure to cure a Conversion Failure by
delivery of the required number of shares of Common Stock within 3 Business Days
after the applicable Conversion Failure or (B) notice, written or oral, to any
holder of the Debenture, including by way of public announcement, at any time,
of its intention not to comply with a request for conversion of the Debenture
into shares of Common Stock that is tendered in accordance with the provisions
of the Debentures, other than pursuant to Section 4(f);
(viii)          The Company shall fail for any reason to deliver the payment in
cash pursuant to a Buy-In (as defined herein) within 3 Business Days after such
payment is due;
(ix)          The Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach or default of
any
3

--------------------------------------------------------------------------------

provision of this Debenture (except as may be covered by Section 2(a)(i) through
2(a)(vii) hereof) or any Transaction Documents (as defined in Section 17) which
is not cured within the time prescribed.
(x)          any Event of Default occurs with respect to any Transaction
Document.
(b)          During the time that any portion of this Debenture is outstanding,
if any Event of Default has occurred, the full unpaid Principal amount of this
Debenture, together with Interest and other amounts owing in respect thereof, to
the date of acceleration shall become at the Holder’s election, immediately due
and payable in cash. If an Event of Default occurs and for so long as such Event
of Default remains uncured, the Interest Rate on this Debenture shall
immediately become 15% per annum and shall remain at such increased interest
rate until the applicable Event of Default is cured. Furthermore, in addition to
any other remedies, the Holder shall have the right (but not the obligation) to
convert this Debenture at any time after (x) an Event of Default at the Market
Conversion Price or (y) the Maturity Date at the Fixed Conversion Price, in each
case notwithstanding the Company Installment Conversion Payment Limitation. 
Except as provided for herein, the Holder need not provide, and the Company
hereby waives, any presentment, demand, protest or other notice of any kind,
(other than required notice of conversion) and the Holder may if such Event of
Default remains uncured after notice as may be provided for in the Transaction
Documents immediately enforce any and all of its rights and remedies hereunder
and all other remedies available to it under applicable law. Such declaration
may be rescinded and annulled by Holder at any time prior to payment hereunder.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon.
(3)          COMPANY INSTALLMENT IN CASH, CONVERSION OR REDEMPTION.
(a)          General.  On each applicable Installment Date, the Company shall
pay to the Holder of this Debenture the Installment Amount plus the applicable
Cash Payment Premium (collectively, a “Company Cash Payment”) in cash or by
converting such Installment Amount into shares of Common Stock of the Company (a
“Company Conversion Payment”), provided that there is not then an Equity
Conditions Failure, nor is the Company Installment Conversion Payment Limitation
exceeded, in accordance with this Section 3  or by any combination of a Company
Cash Payment and a Company Conversion Payment so long as all of the outstanding
applicable Installment Amount shall be paid (whether in cash or converted into
shares of the Company’s Common Stock as provided for herein) on the applicable
Installment Date, subject to the provisions of this Section 3.
(b)          On or prior to the date which is the 5th Trading Day prior to each
Installment Date (each, an “Installment Notice Date”), the Company shall deliver
written notice (each, a “Company Installment Notice”) to the Holder which
Company Installment Notice shall (i) either (A) confirm that the applicable
Installment Amount of the Holder’s Debenture shall be converted in whole
pursuant to a Company Conversion Payment (such amount to be converted, the
“Company Conversion Amount”), or (B) (1) specify the portion of the applicable
Installment Amount (including Interest and the applicable Cash Payment Premium)
which the Company elects to pay in cash, or is required to pay in cash in
accordance with the provisions of this Debenture,
4

--------------------------------------------------------------------------------

pursuant to a Company Cash Payment (the “Company Cash Amount”) and (2) the
portion of the applicable Installment Amount (including Interest) that the
Company elects to convert pursuant to a Company Conversion Payment which amounts
when added together, must equal the applicable Installment Amount and (ii) if
the Installment Amount is to be paid, in whole or in part, pursuant to a Company
Conversion Payment, certify that there is not then an Equity Conditions Failure
as of the date of the Company Installment Notice.
Each Company Installment Notice shall be irrevocable.  If the Company does not
timely deliver a Company Installment Notice in accordance with this Section 3,
then the Company shall be deemed to have delivered an irrevocable Company
Installment Notice confirming a Company Conversion Payment and shall be deemed
to have certified that there is not then an Equity Conditions Failure in
connection with any such conversion.  The Company Conversion Amount (whether set
forth in the Company Installment Notice or by operation of this Section 3) shall
be converted in accordance with Section 3(c) and the Company Cash Amount shall
be paid in accordance with Section 3(d).
(c)          Mechanics of Company Conversion Payment.  Subject to Section 3(e),
if the Company delivers a Company Installment Notice and elects, or is deemed to
have elected, in whole or in part, a Company Conversion Payment in accordance
with Section 3(b), then the applicable Company Conversion Amount, shall be
converted as of the applicable Installment Date by converting on such
Installment Date such Company Conversion Amount at the Market Conversion Price;
provided that the Equity Conditions are then satisfied (or waived in writing by
the Holder) and the Company Installment Conversion Payment Limitation is not
exceeded on such Installment Date. Such shares of the Company’s Common Stock to
be delivered in connection with such Company Conversion Payment shall be made in
accordance with Section 4(e)(ii) herein.
If the Equity Conditions are not satisfied (or waived in writing by the Holder),
then at the option of the Holder designated in writing to the Company, the
Holder may require the Company to do any one or more of the following or if the
Company Installment Conversion Payment Limitation is exceeded on such
Installment Date, the Company at its option shall do one of the following: (i)
redeem pursuant to the terms of the Debenture all or any part of the unconverted
Company Conversion Amount designated by the Holder (such designated amount is
referred to as the “Unconverted Installment  Amount”) and the Company shall pay
to the Holder within 3 days of such Installment Date, by wire transfer of
immediately available funds, an amount in cash equal to such Unconverted
Installment Amount, and/or (ii) the Company Conversion Payment shall be null and
void with respect to all or any part of the unconverted Company Conversion
Amount designated by the Holder and the Holder shall be entitled to all the
rights of a holder of this Debenture with respect to such designated amount of
the Company Conversion Amount; provided, however, that the Market Conversion
Price for such unconverted Company Installment Conversion Amount shall
thereafter be adjusted to equal the lesser of (A) the Market Conversion Price as
in effect on the date on which the Holder voided the Company Installment
Conversion Payment and (B) the Market Conversion Price as in effect on the date
on which the Holder delivers a Conversion Notice relating thereto.  If the
Company fails to redeem any Unconverted Installment Amount by the 3rd day
following the applicable Installment Date, then the Holder shall have all rights
under this Debenture (including, without limitation, such failure constituting
an Event of Default).  Notwithstanding anything to the contrary in this Section
3(c), but subject to Section 4(f)(i), until the Company delivers Common Stock
representing the Company Conversion Amount to the Holder, the Company Conversion
Amount may be converted by the Holder into Common Stock
5

--------------------------------------------------------------------------------

pursuant to Section 4.  In the event that the Holder elects to convert the
Company Conversion Amount prior to the applicable Installment Date as set forth
in the immediately preceding sentence, the Company Conversion Amount so
converted shall be deducted from the Installment Amount relating to the
applicable Installment Date as set forth in the applicable Conversion Notice.
(d)          Mechanics of Company Cash Payment.  If the Company elects a Company
Cash Payment in accordance with Section 3(b), then the Company Cash Amount, if
any, which is to be paid to the Holder on the applicable Installment Date shall
be paid by the Company on such Installment Date, to the Holder by wire transfer
of immediately available funds, in an amount in cash equal to the Installment
Amount being repaid in cash, plus the Cash Payment Premium of the Principal
portion of such Installment Amount, plus accrued and unpaid Interest. If the
Company fails to deliver to the Holder via wire transfer the Company Cash Amount
on the applicable Installment Date then at the option of the Holder designated
in writing to the Company (any such designation, “Conversion Notice” for
purposes of this Debenture), the Holder may require the Company to convert all
or any part of the Company Cash Amount into shares of Common Stock of the
Company at the Market Conversion Price.  Conversions required by this Section
3(d) shall be made in accordance with the provisions of Section 4(d). 
Notwithstanding anything to the contrary in this Section 3(d), but subject to
Section 4(f)(i), until the Company Cash Amount is paid in full, the Company Cash
Amount may be converted, in whole or in part, by the Holder into Common Stock
pursuant to Section 4.  In the event the Holder elects to convert all or any
portion of the unpaid Company Cash Amount prior to the applicable Installment
Date as set forth in the immediately preceding sentence, the Company Cash Amount
so converted shall be deducted from the Installment Amount relating to the
applicable Installment Date as set forth in the applicable Conversion Notice.
(e)          Deferred Installment Amount.  Notwithstanding any provision of this
Section 3 to the contrary, the Holder may, at its option and in its sole
discretion, deliver a written notice to the Company at least 2 calendar days
prior to any Installment Notice Date electing to have the payment of all or any
portion of an Installment Amount payable on the next Installment Date deferred
to the Maturity Date.  Any amount deferred to the Maturity Date pursuant to this
Section 3(e) shall continue to accrue Interest through the Maturity Date.
(f)          Cancellation of Installment Amount.  Notwithstanding any provision
of this Section 3 to the contrary, in the event that the VWAP of the Common
Stock equals or exceeds $0.40 per share, as quoted by Bloomberg, LP, for each of
the 10 consecutive Trading Days immediately preceding the Installment Notice
Date and no Event of Default has occurred then the Installment Amount payable on
such Installment Date shall be deferred to the Maturity Date.  Any amount
deferred to the Maturity Date pursuant to this Section 3(f) shall continue to
accrue Interest through the Maturity Date.
(g)          Company’s Cash Redemption.  The Company at its option shall have
the right to redeem (a “Redemption”), in part or in whole, outstanding Principal
and Interest under this Debenture in addition to any Installment Amount payments
prior to the Maturity Date provided that as of the date of the Holder’s receipt
of a Redemption Notice (as defined herein) (i) the VWAP of the Company’s Common
Stock is less than the Fixed Conversion Price and (ii) there is no Equity
Conditions Failure.  The Company shall pay an amount equal to the principal
amount being redeemed plus a redemption premium (“Redemption Premium”) equal to
1) if such
6

--------------------------------------------------------------------------------

Redemption occurs within 180 calendar days from the date of the Securities
Purchase Agreement an amount equal to 20% of the outstanding Principal Amount
being redeemed plus outstanding and accrued Interest and 2) if such Optional
Redemption occurs after 180 calendar days from the date of the Securities
Purchase Agreement an amount equal to 25% of the outstanding Principal Amount
plus outstanding and accrued Interest. In order to make a Redemption pursuant to
this Section, the Company shall first provide 7 business days advanced written
notice to the Holder of its intention to make a redemption (the “Redemption
Notice”) setting forth the amount of Principal and Interest it desires to redeem
plus the applicable Redemption Premium (the “Redemption Amount”). After receipt
of the Redemption Notice the Holder shall have 7 Business Days to elect to
convert all or any portion of this Debenture, subject to the limitations set
forth in Section 4(f).  On the 8th Business Day after the Redemption Notice, the
Company shall deliver to the Holder via wire transfer of immediately available
funds the Redemption Amount with respect to the Principal Amount and Interest
redeemed after giving effect to conversions by the Holder effected during the 7
Business Day period.
(4)          CONVERSION OF DEBENTURE.          This Debenture shall be
convertible into shares of the Company’s Common Stock, on the terms and
conditions set forth in this Section 4.
(a)          Conversion Right.  Subject to the provisions of Section 4(f), at
any time or times on or after the Issuance Date and notwithstanding any pending
Company Cash Payment, Company Conversion Payment or Redemption, the Holder shall
be entitled to convert any portion of the outstanding and unpaid Conversion
Amount (as defined below) into fully paid and nonassessable shares of Common
Stock in accordance with Section 4(e)(i), at the Fixed Conversion Price except
as provided for in Section 2(b).  The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to this Section 4(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Fixed Conversion
Price (the “Conversion Rate”).  The Company shall not issue any fraction of a
share of Common Stock upon any conversion.  If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up to the nearest whole share.  The Company
shall pay any and all transfer, stamp and similar taxes that may be payable with
respect to the issuance and delivery of Common Stock upon conversion of any
Conversion Amount.
(b)           “Conversion Amount” means the portion of the Principal and accrued
Interest to be converted, redeemed or otherwise with respect to which this
determination is being made.
(c)          “Fixed Conversion Price” means, as of any Conversion Date (as
defined below) or other date of determination, $0.40, subject to adjustment as
provided herein.  All such determinations to be appropriately adjusted for any
stock split, stock dividend, stock combination or other similar transaction.
(d)          “Market Conversion Price” means, as of any Conversion Date (as
defined below) or other date of determination, 75% of the lowest VWAP of the
Company’s Common Stock during the 15 Trading Days immediately preceding the
Conversion Date. All such
7

--------------------------------------------------------------------------------

prices used in such determinations to be appropriately adjusted for any stock
split, stock dividend, stock combination or other similar transaction.
(e)          Mechanics of Conversion.
(i)          Optional Conversion.  To convert any Conversion Amount into shares
of Common Stock on any date (a “Conversion Date”), the Holder shall (A) transmit
by electronic mail (or otherwise deliver), for receipt on or prior to 5:00 p.m.,
New York Time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit I (the “Conversion Notice”) to the Company and
(B) if required by Section 4(e)(iv), surrender this Debenture to a nationally
recognized overnight delivery service for delivery to the Company (or an
indemnification undertaking reasonably satisfactory to the Company with respect
to this Debenture in the case of its loss, theft or destruction).  On or before
the 3rd Business Day following (i) the date of receipt of a Conversion Notice or
(ii) an Installment Date if the Company has delivered a Company Installment
Notice pursuant to which a Company Conversion Payment will be made (the “Share
Delivery Date”), the Company shall (X) if legends are not required to be placed
on certificates of Common Stock pursuant to the Securities Purchase Agreement
and provided that the Transfer Agent is participating in the Depository Trust
Company’s (“DTC”) Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled which certificates shall
not bear any restrictive legends unless required pursuant to Section 2(g) of the
Securities Purchase Agreement.  If this Debenture is physically surrendered for
conversion and the outstanding Principal of this Debenture is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than 3 Business Days after
receipt of this Debenture and at its own expense, issue and deliver to the
holder a new Debenture representing the outstanding Principal not converted. 
The Person or Persons entitled to receive the shares of Common Stock issuable
upon a conversion of this Debenture shall be treated for all purposes as the
record holder or holders of such shares of Common Stock upon the transmission
pursuant to the notice delivery provisions in Section 7 herein of a Conversion
Notice procedures set forth in this Section 4(e)(i).
(ii)          Company’s Failure to Timely Convert.  If within 3 Trading Days
after the Company’s receipt by electronic mail of a copy of a Conversion Notice
or an Installment Date if the Company has delivered a Company Installment Notice
pursuant to which a Company Installment Conversion Payment will be made the
Company shall fail to issue and deliver a certificate to the Holder or credit
the Holder’s balance account with DTC for the number of shares of Common Stock
to which the Holder is entitled upon such conversion of any Conversion Amount,
unless such delivery failure results from a failure of the Company’s transfer
agent to issue such shares as a result of an act of terrorism, war, natural
disaster, act of god or other force majure event,  (a “Conversion Failure”), and
if on or after such Trading Day the Holder purchases (in an open market
transaction or otherwise) Common Stock to deliver in satisfaction of a sale by
the Holder of Common Stock issuable upon such conversion that the Holder
anticipated receiving from the Company (a “Buy-In”), then the Company shall,
within 3 Business Days after
8

--------------------------------------------------------------------------------

the Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out of pocket expenses, if any) for the shares
of Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Bid
Price on the Conversion Date.
(iii)          Automatic Conversion.  Subject to Section 4(f)(i) herein this
Debenture will automatically convert if the Company’s Common Stock has traded at
300% or more above the Fixed Conversion Price for a period of 20 consecutive
Trading Days, as quoted by Bloomberg, LP, provided that the Holder is entitled
to sell all such Conversion Shares pursuant to an effective registration
statement or Rule 144 and the Company’s Common Stock has an average daily traded
volume of $350,000 per day during the same period of 20 consecutive Trading
Days, as quoted by Bloomberg, LP.
(iv)          Book-Entry. Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Debenture in accordance with the
terms hereof, the Holder shall not be required to physically surrender this
Debenture to the Company unless (A) the full Conversion Amount represented by
this Debenture is being converted or (B) the Holder has provided the Company
with prior written notice (which notice may be included in a Conversion Notice)
requesting reissuance of this Debenture upon physical surrender of this
Debenture.  The Holder and the Company shall maintain records showing the
Principal and Interest converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Company, so as
not to require physical surrender of this Debenture upon conversion.
(f)          Limitations on Conversions.
(i)          Beneficial Ownership.  The Company shall not effect any conversions
of this Debenture and the Holder shall not have the right to convert any portion
of this Debenture or receive shares of Common Stock as payment of interest
hereunder to the extent that after giving effect to such conversion or receipt
of such interest payment, the Holder, together with any affiliate thereof, would
beneficially own (as determined in accordance with Section 13(d) of the Exchange
Act and the rules promulgated thereunder) in excess of 4.99% of the number of
shares of Common Stock outstanding immediately after giving effect to such
conversion or receipt of shares as payment of interest.    Since the Holder will
not be obligated to report to the Company the number of shares of Common Stock
it may hold at the time of a conversion hereunder, unless the conversion at
issue would result in the issuance of shares of Common Stock in excess of 4.99%
of the then outstanding shares of Common Stock without regard to any other
shares which may be beneficially owned by the Holder or an affiliate thereof,
the Holder shall have the authority and obligation to determine whether the
restriction contained in this Section will limit any particular conversion
hereunder and to the extent that the Holder determines that the limitation
contained in this Section applies, the determination of which portion of the
principal amount of this Debenture is convertible shall be the responsibility
and obligation of the Holder.  If the Holder has delivered a Conversion Notice
for a principal amount of this Debenture that, without regard to any other
shares that the Holder or its affiliates may beneficially own, would result in
the issuance in excess
9

--------------------------------------------------------------------------------

of the permitted amount hereunder, the Company shall notify the Holder of this
fact and shall honor the conversion for the maximum principal amount permitted
to be converted on such Conversion Date in accordance with Section 4(a) and, any
principal amount tendered for conversion in excess of the permitted amount
hereunder shall remain outstanding under this Debenture. The provisions of this
Section may be waived by a Holder (but only as to itself and not to any other
Holder) upon not less than 65 days prior notice to the Company. Other Holders
shall be unaffected by any such waiver.
(g)          Other Provisions.
(i)          The Company shall at all times reserve and keep available out of
its authorized Common Stock the full number of shares of Common Stock issuable
upon conversion of all outstanding amounts under this Debenture; and within 3
Business Days following the receipt by the Company of a Holder’s notice that
such minimum number of Underlying Shares is not so reserved, the Company shall
promptly reserve a sufficient number of shares of Common Stock to comply with
such requirement.
(ii)          All calculations under this Section 4 shall be rounded to the
nearest $0.0001 or whole share.
(iii)          The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock solely for
the purpose of issuance upon conversion of this Debenture and payment of
interest on this Debenture, each as herein provided, free from preemptive rights
or any other actual contingent purchase rights of persons other than the Holder,
not less than such number of shares of the Common Stock as shall (subject to any
additional requirements of the Company as to reservation of such shares set
forth in this Debenture or in the Transaction Documents) be issuable (taking
into account the adjustments and restrictions set forth herein) upon the
conversion of the outstanding principal amount of this Debenture and payment of
interest hereunder. The Company covenants that all shares of Common Stock that
shall be so issuable shall, upon issue, be duly and validly authorized, issued
and fully paid, nonassessable and, if the Underlying Shares Registration
Statement has been declared and remains effective under the Securities Act,
registered for public sale in accordance with such Underlying Shares
Registration Statement.
(iv)          Nothing herein shall limit a Holder’s right to pursue actual
damages or declare an Event of Default pursuant to Section 2 herein for a
Conversion Failure and such Holder shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief, in each case without the need to
post a bond or provide other security. The exercise of any such rights shall not
prohibit the Holder from seeking to enforce damages pursuant to any other
Section hereof or under applicable law.
(5)          Adjustments to the Fixed Conversion Price.
(a)          Adjustment of Conversion Price upon Issuance of Common Stock.  If
the Company, at any time while this Debenture is outstanding, issues or sells,
or in accordance with this Section 5(a) is deemed to have issued or sold, any
shares of Common Stock, excluding
10

--------------------------------------------------------------------------------

shares of Common Stock deemed to have been issued or sold by the Company in
connection with any Excluded Securities, for a consideration per share (the “New
Issuance Price”) less than a price equal to the Fixed Conversion Price in effect
immediately prior to such issue or sale (such price the “Applicable Price”) (the
foregoing a “Dilutive Issuance”), then immediately after such Dilutive Issuance
the Fixed Conversion Price then in effect shall be reduced to an amount equal to
the New Issuance Price.  For purposes of determining the adjusted Fixed
Conversion Price under this Section 5(a), the following shall be applicable:
(i)          Issuance of Options.  If the Company in any manner grants or sells
any Options and the lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Option or upon conversion or exchange
or exercise of any Convertible Securities issuable upon exercise of such Option
together with the price paid for such Option is less than the Applicable Price,
then such share of Common Stock shall be deemed to be outstanding and to have
been issued and sold by the Company at the time of the granting or sale of such
Option for such price per share.  For purposes of this Section, the “lowest
price per share for which one share of Common Stock is issuable upon the
exercise of any such Option or upon conversion or exchange or exercise of any
Convertible Securities issuable upon exercise of such Option” shall be equal to
the sum of the lowest amounts of consideration (if any) received or receivable
by the Company with respect to any one share of Common Stock upon granting or
sale of the Option, upon exercise of the Option and upon conversion or exchange
or exercise of any Convertible Security issuable upon exercise of such Option. 
No further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock or of such Convertible Securities upon
the exercise of such Options or upon the actual issuance of such Common Stock
upon conversion or exchange or exercise of such Convertible Securities.
(ii)          Issuance of Convertible Securities.  If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon such conversion or exchange or
exercise thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance or sale of such Convertible Securities for
such price per share.  For the purposes of this Section, the “lowest price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon the conversion or exchange or exercise of such Convertible Security. 
No further adjustment of the Fixed Conversion Price shall be made upon the
actual issuance of such share of Common Stock upon conversion or exchange or
exercise of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Fixed Conversion Price had been or are to be made pursuant to other
provisions of this Section, no further adjustment of the Fixed Conversion Price
shall be made by reason of such issue or sale.
(iii)          Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exchange or exercise of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Fixed
Conversion Price in effect at the time of such change shall be
11

--------------------------------------------------------------------------------

adjusted to the Conversion Price which would have been in effect at such time
had such Options or Convertible Securities provided for such changed purchase
price, additional consideration or changed conversion rate, as the case may be,
at the time initially granted, issued or sold.  For purposes of this Section, if
the terms of any Option or Convertible Security that was outstanding as of the
Issuance Date are changed in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such change.  No adjustment shall be made if such
adjustment would result in an increase of the Conversion Price then in effect.
(iv)          Calculation of Consideration Received.  In case any Option (other
than an Excluded Security) is issued in connection with the issue or sale of
other securities of the Company, together comprising one integrated transaction
in which no specific consideration is allocated to such Options by the parties
thereto, the Options will be deemed to have been issued for the difference of
(x) the aggregate fair market value of such Options and other securities issued
or sold in such integrated transaction, less (y) the fair market value of the
securities other than such Option, issued or sold in such transaction and the
other securities issued or sold in such integrated transaction will be deemed to
have been issued or sold for the balance of the consideration received by the
Company.  If any Common Stock, Options or Convertible Securities are issued or
sold or deemed to have been issued or sold for cash, the consideration received
therefor will be deemed to be the gross amount raised by the Company; provided
that any deductions made from the gross amount are commercially reasonable
commissions and expenses in connection with such capital raise.  If any Common
Stock, Options or Convertible Securities are issued or sold for a consideration
other than cash, the amount of the consideration other than cash received by the
Company will be the fair value of such consideration, except where such
consideration consists of securities, in which case the amount of consideration
received by the Company will be the fair market value of such securities as
mutually determined by the Company and the Holder of such securities on the date
of receipt.  If any Common Stock, Options or Convertible Securities are issued
to the owners of the non-surviving entity in connection with any merger in which
the Company is the surviving entity, the amount of consideration therefor will
be deemed to be the fair value of such portion of the net assets and business of
the non-surviving entity as is attributable to such Common Stock, Options or
Convertible Securities, as the case may be.  The fair value of any consideration
other than cash or securities will be determined jointly by the Company and the
Holder.  If such parties are unable to reach agreement within ten 10 days after
the occurrence of an event requiring valuation (the “Valuation Event”), the fair
value of such consideration will be determined within 5 Business Days after the
10th day following the Valuation Event by an independent, reputable appraiser
jointly selected by the Company and the Holder.  The determination of such
appraiser shall be deemed binding upon all parties absent manifest error and the
fees and expenses of such appraiser shall be borne by the Company.
(v)          Record Date.  If the Company takes a record of the holders of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock, Options or in Convertible Securities
or (B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.
12

--------------------------------------------------------------------------------

(b)          Adjustment of the Fixed Conversion Price upon Subdivision or
Combination of Common Stock.  If the Company, at any time while this Debenture
is outstanding, shall (a) pay a stock dividend or otherwise make a distribution
or distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (b) subdivide
outstanding shares of Common Stock into a larger number of shares, (c) combine
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (d) issue by reclassification of shares of
the Common Stock any shares of capital stock of the Company, then the Fixed
Conversion Price, as applicable, shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding before such event and of which the denominator shall
be the number of shares of Common Stock outstanding after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.
(c)          Purchase Rights.  If at any time the Company grants, issues or
sells any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Debenture (without taking into account any limitations or restrictions on the
convertibility of this Debenture) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.
(d)          Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 5 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Fixed Conversion
Price so as to protect the rights of the Holder under this Debenture; provided
that no such adjustment will increase the Fixed Conversion Price as otherwise
determined pursuant to this Section 5.
(e)          Other Corporate Events.  In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Change of Control
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Debenture, at the Holder’s option, (i) in addition to the
shares of Common Stock receivable upon such conversion, such securities or other
assets to which the Holder would have been entitled with respect to such shares
of Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Debenture) or (ii) in
lieu of the shares of Common Stock otherwise receivable upon such conversion,
such securities or other assets received by the holders of shares of Common
Stock in connection with the
13

--------------------------------------------------------------------------------

consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Debenture initially been issued with
conversion rights for the form of such consideration (as opposed to shares of
Common Stock) at a conversion rate for such consideration commensurate with the
Conversion Rate.  The provisions of this Section shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Debenture.
(f)          Whenever the Fixed Conversion Price is adjusted pursuant to Section
5 hereof, the Company shall promptly mail to the Holder a notice setting forth
the Fixed Conversion Price, as applicable, after such adjustment and setting
forth a brief statement of the facts requiring such adjustment.
(g)          Neither the Company, nor any subsidiary of the Company, shall be a
party to any Change of Control Transaction unless, at least ten (10) days prior
to the consummation of such Change of Control Transaction, but not prior to the
public announcement of such Change of Control Transaction, the Company shall
deliver written notice thereof to the Holder (a “Change of Control Notice”).  At
any time during the period beginning after the Holder’s receipt of a Change of
Control Notice and ending twenty (20) Trading Days after the date of the
consummation of such Change of Control Transaction, the Holder may require the
Company to redeem all or any portion of this Debenture by delivering written
notice thereof (“Change of Control Redemption Notice”) to the Company, which
Change of Control Redemption Notice shall indicate the Principal amount the
Holder is electing to redeem. The portion of this Debenture subject to
redemption pursuant to this Section 5(h) shall be redeemed by the Company in
cash at a price equal to the Principal amount being redeemed, plus applicable
Cash Payment Premium, plus the amount of any accrued but unpaid Interest on this
Debenture.
(6)          REISSUANCE OF THIS DEBENTURE.
(a)          Transfer.  If this Debenture is to be transferred, the Holder shall
surrender this Debenture to the Company, whereupon the Company will, subject to
the satisfaction of the transfer provisions of the Securities Purchase
Agreement, forthwith issue and deliver upon the order of the Holder a new
Debenture (in accordance with Section 6(d)), registered in the name of the
registered transferee or assignee, representing the outstanding Principal being
transferred by the Holder and, if less then the entire outstanding Principal is
being transferred, a new Debenture (in accordance with Section 6(d)) to the
Holder representing the outstanding Principal not being transferred.  The Holder
and any assignee, by acceptance of this Debenture, acknowledge and agree that,
by reason of the provisions of Section 4(b)(iii) following conversion or
redemption of any portion of this Debenture, the outstanding Principal
represented by this Debenture may be less than the Principal stated on the face
of this Debenture.
(b)          Lost, Stolen or Mutilated Debenture.  Upon receipt by the Company
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Debenture, and, in the case of loss, theft or
destruction, of any indemnification undertaking by the Holder to the Company in
customary form and, in the case of mutilation, upon surrender and cancellation
of this Debenture, the Company shall execute and deliver to the Holder a new
Debenture (in accordance with Section 6(d)) representing the outstanding
Principal.
14

--------------------------------------------------------------------------------

(c)          Debenture Exchangeable for Different Denominations.  This Debenture
is exchangeable, upon the surrender hereof by the Holder at the principal office
of the Company, for a new Debenture or Debentures (in accordance with Section
6(d)) representing in the aggregate the outstanding Principal of this Debenture,
and each such new Debenture will represent such portion of such outstanding
Principal as is designated by the Holder at the time of such surrender.
(d)          Issuance of New Debentures.  Whenever the Company is required to
issue a new Debenture pursuant to the terms of this Debenture, such new
Debenture (i) shall be of like tenor with this Debenture, (ii) shall represent,
as indicated on the face of such new Debenture, the Principal remaining
outstanding (or in the case of a new Debenture being issued pursuant to Section
6(a) or Section 6(c), the Principal designated by the Holder which, when added
to the principal represented by the other new Debentures issued in connection
with such issuance, does not exceed the Principal remaining outstanding under
this Debenture immediately prior to such issuance of new Debentures), (iii)
shall have an issuance date, as indicated on the face of such new Debenture,
which is the same as the Issuance Date of this Debenture, (iv) shall have the
same rights and conditions as this Debenture, and (v) shall represent accrued
and unpaid Interest from the Issuance Date to the date the Debenture is
reissued.
(7)          NOTICES.          Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered upon: 
(i) receipt, when delivered personally, (ii) 1 Business Day after deposit with
an overnight courier service with next day delivery specified, in each case,
properly addressed to the party to receive the same, or  (iii) receipt, which
shall mean the next Business day if such notice is sent after 5:00pm EST, when
sent by electronic mail (provided that the electronic mail transmission is not
returned in error or the sender is not otherwise notified of any error in
transmission. The addresses and e-mail addresses for such communications shall
be:
If to the Company, to:
CLS Holdings USA, Inc.
 
11767 South Dixie Highway – Suite 115
 
Miami, FL 33156
 
Attention:    Jeffrey I. Binder
Telephone:  (305) 992-2500
 
Email:    jeff@clslabs.com
              jeff@jbinder.net
   
With a copy to:
Broad and Cassel LLP
 
One North Clematis Street – Suite 500
 
West Palm Beach, FL 33401
 
Attention:     Kathleen L. Deutsch, Esq.
 
Telephone:   (561)832-3300
 
Email:    kdeutsch@broadandcassel.com
              kathydash@aol.com

       

If to the Holder:
YA II PN, Ltd.
c/o Yorkville Advisors Global, LP
 
1012 Springfield Avenue

 
15

--------------------------------------------------------------------------------

 
Mountainside, NJ 07092
 
Attention:     Mark Angelo
Telephone:   (201) 536-5114
 
Email:    mangelo@yorkvilleadvisors.com
   
With a copy to:
David Gonzalez, Esq.
 
1012 Springfield Avenue
 
Mountainside, NJ 07092
 
Telephone:    (201) 536-5109
 
Email:    Legal@yorkvilleadvisors.com
   

or at such other address and/or electronic email address and/or to the attention
of such other person as the recipient party has specified by written notice
given to each other party 3 Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender’s computer containing the time, date,
recipient’s electronic mail address and the text of such electronic mail or
(iii) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of personal service, receipt by electronic mail or receipt
from a nationally recognized overnight delivery service in accordance with
clause (i), (ii) or (iii) above, respectively.
(8)          Except as expressly provided herein, no provision of this Debenture
shall alter or impair the obligations of the Company, which are absolute and
unconditional, to pay the principal of, interest and other charges (if any) on,
this Debenture at the time, place, and rate, and in the coin or currency, herein
prescribed.  This Debenture is a direct obligation of the Company. As long as
this Debenture is outstanding, the Company shall not and shall cause their
subsidiaries not to, without the consent of the Holder, (i) amend its
certificate of incorporation, bylaws or other charter documents so as to
adversely affect any rights of the Holder (which shall include combining (by way
of reverse stock split) outstanding shares of Common Stock into a smaller number
of shares); (ii) repay, repurchase or offer to repay, repurchase or otherwise
acquire shares of its Common Stock or other equity securities other than as to
the Underlying Shares to the extent permitted or required under the Transaction
Documents or as may be required pursuant to the Company’s convertible loans
outstanding as of the date hereof, or as long as there is not in existence any
uncured Event of Default, as may be permitted pursuant to the Company’s
convertible loans; or (iii) enter into any agreement with respect to any of the
foregoing.
(9)          This Debenture shall not entitle the Holder to any of the rights of
a stockholder of the Company, including without limitation, the right to vote,
to receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholders or any
16

--------------------------------------------------------------------------------

other proceedings of the Company, unless and to the extent converted into shares
of Common Stock in accordance with the terms hereof.
(10)          Except as set forth in the SEC Documents and Schedule 10, no
indebtedness of the Company is senior to this Debenture in right of payment,
whether with respect to interest, damages or upon liquidation or dissolution or
otherwise.
(11)          This Debenture shall be governed by and construed in accordance
with the laws of the State of New Jersey, without giving effect to conflicts of
laws thereof.  Each of the parties consents to the jurisdiction of the Superior
Courts of the State of New Jersey sitting in Union County, New Jersey and the
U.S. District Court for the District of New Jersey sitting in Newark, New Jersey
in connection with any dispute arising under this Debenture and hereby waives,
to the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens to the bringing of any such proceeding in such
jurisdictions.
(12)          If the Company fails to strictly comply with the terms of this
Debenture, then the Company shall reimburse the Holder promptly for all fees,
costs and expenses, including, without limitation, attorneys’ fees and expenses
incurred by the Holder in any action in connection with this Debenture,
including, without limitation, those incurred: (i) during any workout, attempted
workout, and/or in connection with the rendering of legal advice as to the
Holder’s rights, remedies and obligations, (ii) collecting any sums which become
due to the Holder, (iii) defending or prosecuting any proceeding or any
counterclaim to any proceeding or appeal; or (iv) the protection, preservation
or enforcement of any rights or remedies of the Holder.
(13)          Any waiver by the Holder of a breach of any provision of this
Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Holder to insist upon strict adherence to any term
of this Debenture on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Debenture. Any waiver must be in writing.
(14)          If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the
17

--------------------------------------------------------------------------------

execution of any power herein granted to the Holder, but will suffer and permit
the execution of every such as though no such law has been enacted.
(15)          Whenever any payment or other obligation hereunder shall be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.
(16)          THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
ANY TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.
(17)          CERTAIN DEFINITIONS          For purposes of this Debenture, the
following terms shall have the following meanings:
(a)          “Approved Stock Plan” means a stock plan, award or arrangement
pursuant to which the Company’s securities may be issued to any employee,
officer, or director or third party service providers in the normal course of
business, for services provided to the Company or to a new hire in connection
with future employment by the Company, provided that (i) such plan, award or
arrangement and any issuance made pursuant thereto has been approved by the
Board of Directors of the Company, and (ii) the issuance of any such shares are
not subject to any registration statement or contain any registration rights.
(b)          “Bloomberg” means Bloomberg Financial Markets.
(c)          “Business Day” means any day except Saturday, Sunday and any day
which shall be a federal legal holiday in the United States or a day on which
banking institutions are authorized or required by law or other government
action to close.
(d)          “Cash Payment Premium” means with regard to any Installment Amount
being paid in cash an amount equal to an amount equal to 20% of the of the
Installment Amount for Installment Amounts due within 180 days following the
date of execution of the Securities Purchase Agreement, and 25% of the
Installment Amount for Installment Amounts due thereafter.
(e)          “Change of Control Transaction” means the occurrence of (a) an
acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of fifty percent
(50%) of the voting securities of the Company (except that the acquisition of
voting securities by the Holder or any other current holder of convertible
securities of the Company shall not constitute a Change of Control Transaction
for purposes hereof), (b) a replacement at one time or over time of more than
one-half of the members of the board of directors of the Company which is not
approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on
18

--------------------------------------------------------------------------------

any date whose nomination to the board of directors was approved by a majority
of the members of the board of directors who are members on the date hereof),
(c) the merger, consolidation or sale of fifty percent (50%) or more of the
assets of the Company or any subsidiary of the Company in one or a series of
related transactions with or into another entity, or (d) the execution by the
Company of an agreement to which the Company is a party or by which it is bound,
providing for any of the events set forth above in (a), (b) or (c). 
Notwithstanding the foregoing, neither the consummation the Oasis Acquisition,
nor the consummation of the financing transaction undertaken by a Canadian agent
as described in the Company’s Form 8-K dated May 8, 2018, shall constitute a
Change of Control Transaction.
(f)          “Closing Bid Price” means the price per share in the last reported
trade of the Common Stock on a Primary Market or on the exchange which the
Common Stock is then listed as quoted by Bloomberg.
(g)          “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock.
(h)          “Commission” means the Securities and Exchange Commission.
(i)          “Common Stock” means the common stock, par value $0.0001, of the
Company and stock of any other class into which such shares may hereafter be
changed or reclassified.
(j)          “Company Installment Conversion Payment Limitation” means 300% of
the average daily dollar trading volume, as quoted by Bloomberg, LP of the
Company’s Common Stock over the 10 consecutive Trading Day period immediately
preceding an Installment Notice.
(k)          “Effective Date” has the meaning ascribed to such term in the
Registration Rights Agreement.
(l)          “Equity Conditions” means that each of the following conditions is
satisfied:  (i) on each day during the period beginning 2 weeks prior to the
applicable date of determination and ending on and including the applicable date
of determination (the “Equity Conditions Measuring Period”), either (x) the
Underlying Shares Registration Statement filed pursuant to the Registration
Rights Agreement shall be effective and available for the resale of all
applicable shares of Common Stock to be issued in connection with the event
requiring determination or (y) all applicable shares of Common Stock to be
issued in connection with the event requiring determination shall be eligible
for sale without restriction and without the need for registration under any
applicable federal or state securities laws; (ii) on each day during the Equity
Conditions Measuring Period, the Common Stock is designated for quotation on the
Primary Market and shall not have been suspended from trading on such exchange
or market nor shall delisting or suspension by such exchange or market been
threatened or pending either (A) in writing by such exchange or Primary Market
or (B) by falling below the then effective minimum listing maintenance
requirements of such exchange or Primary Market; (iii) during the Equity
Conditions Measuring Period, the Company shall have delivered Conversion Shares
with respect to any prior conversions of the Debenture, if any, to the Holder on
a timely basis as set forth in
19

--------------------------------------------------------------------------------

Section 4(e)(ii) hereof; (iv) any applicable shares of Common Stock to be issued
in connection with the event requiring determination may be issued in full
without violating Section 4(f) hereof and the rules or regulations of the
Primary Market; (v) during the Equity Conditions Measuring Period, there shall
not have occurred either (A) an Event of Default or (B) an event that with the
passage of time or giving of notice would constitute an Event of Default; and
(vii) the Company shall have no knowledge of any fact that would cause (x) the
Registration Statements required pursuant to the Registration Rights Agreement
not to be effective and available for the resale of all applicable shares of
Common Stock to be issued in connection with the event requiring determination
or (y) any applicable shares of Common Stock to be issued in connection with the
event requiring determination not to be eligible for sale without restriction
and without the need for registration under any applicable federal or state
securities laws.
(m)           “Equity Conditions Failure” means that on any applicable date the
Equity Conditions have not been satisfied (or waived in writing by the Holder).
(n)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
(o)          “Excluded Securities” means any Common Stock issued or issuable:
(i) in connection with any Approved Stock Plan, (ii) upon conversion of the
Debenture or any other Convertible Debentures issued pursuant to the Securities
Purchase Agreement, or exercise of the Warrants, or (iii) upon conversion or
exercise of any Options or Convertible Securities which are outstanding on the
day immediately preceding the date of the Securities Purchase Agreement,
provided that the conversion or exercise price of such Options or Convertible
Securities is not amended, modified or changed on or after the Subscription
Date.
(p)          “Installment Amount” means with respect to any Installment Date,
$62,500 of Principal amount of this Debenture, plus accrued and outstanding
Interest.  In the event the Holder shall sell or otherwise transfer any portion
of this Debenture, the transferee shall be allocated a pro rata portion of each
unpaid Installment Amount hereunder.  In the event that the Holder is the holder
of more than one Debenture of this series of Convertible Debentures issued
pursuant to the Securities Purchase Agreement, then the Holder shall have the
right to allocate the total Installment Amount due to it among the Debentures as
it sees fit and shall notify the Company of such allocation.
(q)          “Installment Date”  means each of the following dates: (i) December
1, 2018, (ii) January 1, 2019, (iii) February 1, 2019, (iv) March 1, 2019, (v)
April 1, 2019, (vi) May 1, 2019, (vii) June 1, 2019, (viii) July 1, 2019.
(r)          “Oasis Acquisition” shall have the meaning set forth in the
Securities Purchase Agreement.
(s)          “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
(t)          “Original Issue Date” means the date of the first issuance of this
Debenture regardless of the number of transfers and regardless of the number of
instruments, which may be issued to evidence such Debenture.
20

--------------------------------------------------------------------------------

(u)          “Person” means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.
(v)          “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
(w)          “Securities Purchase Agreement” means the Securities Purchase
Agreement dated May 11, 2018 by and among the Company and the Investor.
(x)           “Trading Day” means a day on which the shares of Common Stock are
quoted on the Primary Market on which the shares of Common Stock are then quoted
or listed; provided, that in the event that the shares of Common Stock are not
listed or quoted, then Trading Day shall mean a Business Day.
(y)          “Transaction Documents” means the Securities Purchase Agreement or
any other agreement delivered in connection with the Securities Purchase
Agreement, including, without limitation, the Irrevocable Transfer Agent
Instructions, the Warrants and the Registration Rights Agreement.
(z)          “Underlying Shares” means the shares of Common Stock issuable upon
conversion of this Debenture or as payment of interest in accordance with the
terms hereof.
(aa)          “Underlying Shares Registration Statement” means a registration
statement meeting the requirements set forth in the Registration Rights
Agreement, covering among other things the resale of the Underlying Shares and
naming the Holder as a “selling stockholder” thereunder.
(bb)          “VWAP” means, for any security as of any date, the daily dollar
volume-weighted average price for such security as reported by Bloomberg, LP
through its “Historical Price Table Screen (HP)” with Market: Weighted Ave
function selected, or, if no dollar volume-weighted average price is reported
for such security by Bloomberg, the average of the highest closing bid price and
the lowest closing ask price of any of the market makers for such security as
reported in the “pink sheets” by Pink Sheets LLC.
(cc)          “Warrants” has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof.
[Signature Page Follows]


21

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Convertible Debenture to be duly
executed by a duly authorized officer as of the date set forth above.



 
COMPANY:
 
CLS HOLDINGS USA, INC.
 
     
By:  /s/ Jeffrey I. Binder          
 
Name:          Jeffrey I. Binder
 
Title:          Chairman and CEO
   






--------------------------------------------------------------------------------



EXHIBIT I
CONVERSION NOTICE
(To be executed by the Holder in order to Convert the Debenture)


TO:



The undersigned hereby irrevocably elects to convert
$                                                                   of the
principal amount of Debenture No. CLSH-1-2 into Shares of Common Stock of CLS
HOLDINGS USA, INC., according to the conditions stated therein, as of the
Conversion Date written below.
Conversion Date:
     
Conversion Amount to be converted:
 
$
   
Applicable Conversion Price:
 
$
   
Number of shares of Common Stock to be issued:
       
Principal Amount of Debenture Unconverted:
 
$
                       
Please issue the shares of Common Stock in the following name and to the
following address:
 
Issue to:
                 
Authorized Signature:
       
Name:
       
Title:
       
Broker DTC Participant Code:
       
Account Number:
       


